Citation Nr: 0701278	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-36 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
November 1983 to July 2000.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In October 2006, to support his claim, the veteran and his 
wife testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  
  

FINDING OF FACT

The veteran has effectively lost the use of the lower 
extremities due to his service-connected Behcet's syndrome.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment have been met.   38 U.S.C.A. 
§ 3901 (West 2002); 38 C.F.R. § 3.808 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).


Governing Statutes and Regulations

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service:  (i) loss or permanent loss 
of use of one or both feet; (ii) loss or permanent loss of 
use of one or both hands; or (iii) permanent impairment of 
vision of both eyes.  38 C.F.R. § 3.808(a), (b).  For 
adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. §3901, 
38 C.F.R. § 3.808(b). 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  
38 C.F.R. §§ 3.350(a)(2), 4.63.  
When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's mobility is limited because of Behcet's 
syndrome, a service-connected disability currently evaluated 
as 100 percent disabling.  Behcet's syndrome is an uncommon 
multi-system, inflammatory, relapsing, chronic vasculitic 
disorder.  Common manifestations include recurrent oral 
ulcers, ocular inflammation, genital ulcers and skin lesions.  
Blindness, neurologic or gastrointestinal involvement, venous 
thromboses, and arterial aneurysms are the most serious 
manifestation.  The cause of Behcet's syndrome is unknown.  
There is no cure for Behcet's syndrome, but its chronic 
symptoms are generally controllable with medication.

An August 2000 record from the Mayo clinic indicates the 
veteran complained of multiple joint pains associated with 
Behcet's syndrome, especially an electric shock-like pain in 
his low back radiating into his left lower extremity, and 
other pain in his left shoulder and hip.  

The report of the November 2000 VA general examination 
indicates the veteran's Behcet's syndrome involved 
generalized joint pain, uveitis, oral and genital ulcers, 
severe headaches with vertigo, and chest pains.  He also 
described pain radiating from his low back into his knees.  
He was using a wheelchair because of pain in his knees.  On 
physical examination, he was able to walk with a rather stiff 
gait, dragging his left leg because of the pain in his knee.  

A July 2003 VA outpatient treatment (VAOPT) record indicates 
the veteran's physical therapist indicated he was confined to 
a wheelchair because of Behcet's syndrome and believed he was 
eligible for a wheelchair power lift. 

The report of the September 2003 VA examination indicates the 
veteran complained of pain, weakness, stiffness, swelling, 
heat and redness in his joints.  He also complained of 
instability and giving way in his knees.  It was noted he 
used a wheelchair when he arrived for the examination, but 
was able to stand up during the examination without any 
significant difficulties except for some mild balance and 
mild instability, usually to the left side.  He was able to 
stand, but only if he was able to hold onto something.  It 
was noted that the prednisone therapy had resulted in brittle 
bones, and he reportedly had fallen and broken his left ankle 
two years prior the examination.  In addition, the examiner 
believed he was developing nuero-Bechet's syndrome, a 
condition with symptoms similar to multiple sclerosis.  He 
said he used his wheelchair 75 percent of the time, and was 
able to occasionally use his walker to take some of the 
chronic pain out of his back and legs.  The doctor noted the 
veteran was wheelchair bound.  He reportedly had an 
accidental overdose of hydrocodone, which seemed to greatly 
concern the examiner.  The examiner said he had very 
significant left-sided Behcet's syndrome, which had rendered 
him almost immobile due to the disability and restricted 
range of motion plus severe areas of pain.  The examiner also 
said the veteran was still able to dress and feed himself, 
but was rapidly deteriorating.  The prednisone had caused 
brittle bone disease and due to severe pain, it was not felt 
he should not be driving.  Furthermore, the examiner said 
that within a few months, the veteran would be unable to 
function in society without help; he would need aid and 
attendance and would be essentially housebound.  The examiner 
was very concerned about the high dose narcotics used to 
treat his chronic pain and believed someone needed to watch 
over him to prevent an unintentional overdose.

The veteran testified at the October 2006 hearing that his 
condition had worsened significantly since the September 2003 
VA examination.  Although he had a motorized wheelchair, he 
said he was unable to lift it into his van.  When he and his 
wife traveled, they used his manual chair, but were unable to 
push it more than a very limited distance (see his June 2005 
letter)

As noted above, the standard for a finding of loss of use 
requires that no effective function remain, such as the 
properties of balance and propulsion, other than that which 
would be equally well served by an amputation stump with use 
of a suitable prosthetic device.  The medical findings 
specified in the definition, i.e. of complete paralysis of 
the external nerve and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances, are not required - they are noted 
as an example of symptomatology that must be taken as loss of 
use.  Thus, other symptomatology can support a finding of 
loss of use.

Based on this evidence, the Board finds that there is at 
least equivocal evidence suggesting functional loss in terms 
of being able to perform balance and propulsion as 
contemplated in the applicable regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See, too, Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).
Furthermore, the prednisone treatment has caused brittle bone 
disease.  So even if he is able to ambulate a limited 
distance with assistance, it is not safe for him to do so.

In summary, the Board finds that the veteran's contention 
that his service-connected Behcet's syndrome causes lower 
extremity impairment which warrants an automobile or adaptive 
equipment is supported by the medical evidence.  Again, the 
preponderance of the evidence reflects that the veteran's 
service-connected disability has resulted in the effective 
loss of use of his feet.  Therefore, the criteria for 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment have 
been met.




ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only, is granted.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


